DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,151,300. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations found in the claims of the instant application can be found in the patent.  For instance “a plurality of connector ports arranged on a front face” and “a substrate supporting a chip package on a first side , the substrate supporting a plurality of substrate terminals on a second side, the second side being opposite the first side, the plurality of substrate terminals being connected to the chip package through the substrate, wherein the plurality of second connectors are connected to the substrate terminals so as to connect the first connectors in the connector ports to the chip package” as found in claim 1 of the instant application is not patentably distinct from “an array of connector ports arranged on the front wall” and “a motherboard positioned in the metal housing and supporting a chip package on a first side; and a plurality of third connectors mounted on a second side of the motherboard and in communication with the chip package, the plurality of third connectors each having at least one second pair of signal terminals and at least one second ground terminal, wherein the plurality of second connectors are mated to the plurality of third connectors” as found in claim 7 of the patent.  They are claiming the same thing using different words.  Furthermore, “ a plurality of first connectors positioned in the plurality of connector ports, each of the first connectors including a plurality of first terminals; a routing substrate extending from the connector ports to a first edge; a plurality of cables positioned in the routing substrate, each of the cables each having a pair of conductors extending between a first end and a second end, the first ends being connected to the plurality of first terminals, wherein a plurality of cables are connected to each of the first connectors; a plurality of second connectors connected to the second ends of the plurality of cables and positioned adjacent the first edge, each of the plurality of second connectors including a first pair of signal terminals and a first ground terminal, the signals terminals connected to the pair of conductors” as found in claim 1 of the instant application is found in claim 7 of the patent.
Similarly, all of the limitations as found in claims 2-12 of the application can also be found in claims 2-12 of the patent.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, prior art of record does not teach or clearly suggest an integrated routing assembly, comprising: a plurality of connector ports arranged on a front face; a plurality of first connectors positioned in the plurality of connector ports, each of the first connectors including a plurality of first terminals; a routing substrate extending from the connector ports to a first edge; a plurality of cables positioned in the routing substrate, each of the cables each having a pair of conductors extending between a first end and a second end, the first ends being connected to the plurality of first terminals, wherein a plurality of cables are connected to each of the first connectors; a plurality of second connectors connected to the second ends of the plurality of cables and positioned adjacent the first edge, each of the plurality of second connectors including a first pair of signal terminals and a first ground terminal, the signals terminals connected to the pair of conductors; and a substrate supporting a chip package on a first side , the substrate supporting a plurality of substrate terminals on a second side, the second side being opposite the first side, the plurality of substrate terminals being connected to the chip package through the substrate, wherein the plurality of second connectors are connected to the substrate terminals so as to connect the first connectors in the connector ports to the chip package.
In regards to claim 7, prior art of record does not teach or clearly suggest a system, comprising: a metal housing with a front wall; an array of connector ports arranged on the front wall; a plurality of first connectors positioned in the plurality of connector ports, each of the first connectors including a plurality of first terminals; a routing substrate extending from the connector ports to a first edge; a plurality of cables positioned in the routing substrate, each of the cables each having a pair of conductors extending between a first end and a second end, the first ends being connected to the plurality of first terminals, wherein a plurality of cables are connected to each of the first connectors; a plurality of second connectors connected to the second ends of the plurality of cables and positioned adjacent the first edge, each of the plurality of second connectors including a first pair of signal terminals and a first ground terminal, the signals terminals connected to the pair of conductors; a motherboard positioned in the metal housing and supporting a chip package on a first side; and a plurality of third connectors mounted on a second side of the motherboard and in communication with the chip package, the plurality of third connectors each having at least one second pair of signal terminals, wherein the plurality of second connectors are mated to the plurality of third connectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851   





/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851